DETAILED ACTION
The following is an Allowance in response to application number 15/905,741 filed 8/3/2020. Claims 1-5, 8-11, 13-18, 20-23 and 25 are pending and are allowed. 


Reasons for Allowance
Claims 1-5, 8-11, 13-18, 20-23 and 25 were pending. Claims 1-5, 8-11, 13-18, 20-23 and 25 are now allowed. Specifically, the reasons for allowance are the combination of the closest prior art does not disclose the independent claims as explained in the applicant’s remarks on p. 20-25. In particular, the amended limitations require retrieval of supplier information through a hyperlink sent to the email address associated with the supplier that invokes the operation of the e-procurement system at a security sandboxed webpage that prompts the supplier to take action and the system updating the supplier risk score based on the contributed information by the supplier and automatically approving or rejecting the supplier in the e-procurement system in response to determining the updated risk score value is above or below a threshold value.
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claims are directed towards a process and machine. The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Broadwell et al, US Publication No. 2006/0229957 A1, a method on a central information processing system evaluates financial health of suppliers of a business entity by checking a central repository to determine whether a current financial health report exists for a supplier and if not, determines whether criteria have been satisfied to require the supplier to purchase the financial health report without financial assistance from the business entity. Upon satisfaction of criteria, the method receives a first request from the supplier for information concerning requirements for becoming a supplier, sends the requested information to the supplier, upon the supplier approving the information, transfers a second request from the supplier to a financial health reporting service to have a supplier financial health report sent to the business entity at the supplier's expense, sends contact information of the business entity to the reporting service for automatic affiliation with the supplier request, and receives the report directly from the reporting service.
Rosenburg et al, US Publication No. 2014/0114962 A1, a set of methods, systems, data structures, and computer-executable instructions for executing on a compute machine to automatically analyze data associated with an indexed corpora and to generate for graphical display a set of results associated with those analytic operations.
Hollenbach et al, US Publication No. 2014/0278728 A1
A Supply Risk Reduction Model Using Integrated Multicriteria Decision Making, Thomas J. Kull et al, 2008. Risk management in supply chains is receiving increasing attention in both academia and industry. Firms are recognizing the importance of considering supply risk in evaluating and selecting suppliers for strategic partnerships. One of the critical issues faced by purchasing managers is in effectively defining, operationalizing, and incorporating supply risk measures in the supplier evaluation process. Due to the multidimensional nature of supply risk, analytical tools that can effectively integrate various risk measures into the decision process can prove useful for managers. To this end, the contribution of this paper is twofold. First, we consider extant research in supply risk in developing a framework for risk assessment based on various categories and types of risks. Second, we propose a combination of analytic hierarchy process and goal programming as a decision tool for supplier selection in the presence of risk measures and product life cycle considerations. The efficacy of the model is tested at a mid-sized automotive supplier and managerial implications are discussed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624